DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-11, 14-15 and 17-18 were rejected in Office Action from 11/01/2021.
Applicant filed a response, amended claim 5 and cancelled claims 6 and 17. In addition, withdrawn claim 1 was amended and claim 2 was cancelled.
Claims 1, 3-5, 7-16 and 18 are currently pending in the application, of claims 1, 3-4, 12-13 and 16 are withdrawn from consideration.
Claims 5, 7-11, 14-15 and 18 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nazar et al. (U.S. Patent Application Publication 2019/0140260) and further in view of Liao et al. (NPL, 20181).
Regarding claim 5, Nazar teaches a solid-state lithium battery (i.e., lithium battery) (paragraph [0001]) comprising:
an anode comprising lithium metal (A1) (i.e., metallic lithium) (paragraphs [0001], [0009]-[0011]);

an interphase region (A2) comprising nanoparticles of an alloy of Li and an element M (i.e., LixM) (paragraph [0009]-[0012]); and
a cathode (paragraph [0086]).
Nazar does not explicitly teach the particulars of the M element selected from the group consisting of Ag, Ca, Ga, Ge, Pb, Pt, Rh, Ru, Se, Sr, Te, and Tl.
Liao, related to lithium-metal-based batteries (page 1), teaches an anode comprising a lithium metal (page 1-2) and a interphase region comprising nanoparticles of an alloy of Li and an M element and nanoparticles of the element M uniformly arranged (see scheme 1-2, page 2, page 7) where M is Ge (i.e., Li-Ge alloy) (page 2). Liao teaches the formation of Li-Ge alloy prevent dendrite penetration and H2O attack and also exhibits small interfacial resistance (page 2, page 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interphase region of Nazar to include an Li-Ge alloy as taught by Liao in order to prevent dendrite penetration and reduce corrosion (i.e., H2O attack) (page 5-6) and also have small interfacial resistance. 
  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nazar et al. (U.S. Patent Application Publication 2019/0140260) and Liao et al. (NPL, 20182) as applied to claim 5 above, and further in view of Skotheim et al. (U.S. Patent Application Publication 2011/0159376).
Regarding claim 7, Nazar teaches the solid-state lithium battery as described above in claim 5 but does not teach the particulars of the thickness from 1-100.
Skotheim, directed to protection of anodes for electrochemical cells (title) (abstract), teaches a solid-state lithium battery (i.e., electrochemical cell) (paragraph [0008], [0016]) comprising:

an interphase region (i.e. interfacial layer) (paragraph [0052]) comprising an alloy of Li and an element M) (i.e., lithiated metal alloy) (paragraph [0069]);
a solid-state electrolyte (paragraph [0052], [0174]); and 
a cathode (paragraph [0016]).
Further, Skotheim teaches the interphase region having a thickness of 5 to 5000 nanometers (paragraphs [0052]-[0053]). Skotheim teaches the thickness is dependent on the thickness of the layer required to provide the desired beneficial effect of the layer (i.e., prevention of dendrite - paragraph [0005]) while maintaining properties needed for cell construction such as flexibility and low interfacial resistance (paragraph [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interphase region of Nazar to have a thickness of 5-5000 nanometer as taught by Skotheim in order to provide the desired beneficial effect of the layer while maintaining properties needed for cell construction such as flexibility and low interfacial resistance.    
It is noted that Skotheim differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Skotheim overlap the instant claimed mass% and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).      
Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar et al. (U.S. Patent Application Publication 2019/0140260) and Liao et al. (NPL, 20183) as applied to claim 5 above, and further in view of Tatematsu et al. (U.S. Patent Application Publication 2009/0042099).
   Regarding claim 8-9, Nazar teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte. 
Nazar does not teach the solid electrolyte is a lithium thiophosphate as recited in the instant claim.
Tatematsu, drawn to a solid-state lithium battery (10) (i.e., bipolar secondary battery) (see figure 1) (paragraph [0021]), teaches a battery comprising a lithium metal anode (tables 1-2);
a solid electrolyte (tables 1-2); and 
a cathode (tables 1-2).
Tatematsu teaches the solid electrolyte is a lithium thiophosphate selected from a lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% (table 2) and can includes a lithium salt such as an LiCl salt (table 1). Tatematsu teaches the solid electrolyte improves output characteristics of the battery (paragraph [0025]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Nazar selected from lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% as taught by Tatematsu in order to improve output characteristics of the battery. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Regarding claim 10-11, Nazar teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte. Nazar does not teach the cathode comprising a lithium metal oxide as recited in the instant claim however, Tatematsu the cathode comprises a lithium metal oxide such as LiCoO2 (tables 1-2). Tatematsu teaches the cathode improve ion and electron conductivity (paragraph [0029]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Nazar to include a cathode comprising lithium metal oxide such as LiCoO2 as taught by Tatematsu in order to improve ion and electron conductivity.   
Regarding claim 14, Nazar teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte and the lithium metal anode. 
Nazar does not teach the solid electrolyte represented with the formula and mass proportion as recited in the instant claim. However, Tatematsu teaches the solid electrolyte is a lithium thiophosphate selected from a lithium thiophosphate composite of formula xLi2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% (table 2). Tatematsu teaches the solid electrolyte improves output characteristics of the battery (paragraph [0025]).
2S·yP2S5·(100-x-y)B wherein B is a composite material including P2O5 wherein x and y represents a mass% value of 30% to 70% such that the total mass % of Li2S, P2S5, and B is 100% as taught by Tatematsu in order to improve output characteristics of the battery. 
It is noted that Tatematsu differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Tatematsu overlap the instant claimed mass% and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Regarding claim 15, Nazar teaches the soli-state lithium battery as described above in claim 5 to include the solid-state electrolyte. Nazar does not teach the cathode comprising a lithium metal oxide as recited in the instant claim however, Tatematsu the cathode comprises a lithium metal oxide such as LiCoO2 (tables 1-2). Tatematsu teaches the cathode improve ion and electron conductivity (paragraph [0029]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Nazar to include a cathode comprising lithium metal oxide such as LiCoO2 as taught by Tatematsu in order to improve ion and electron conductivity.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nazar et al. (U.S. Patent Application Publication 2019/0140260) in view of Liao et al. (NPL, 20184) and Tatematsu et al. (U.S. Patent Application Publication 2009/0042099) as applied to claim 5 and 14 above, and further in view of Skotheim et al. (U.S. Patent Application Publication 2011/0159376).
Regarding claim 18, Nazar teaches the solid-state lithium battery as described above in claim 5 but does not teach the particulars of the thickness from 1-100.
Skotheim, directed to protection of anodes for electrochemical cells (title) (abstract), teaches a solid-state lithium battery (i.e., electrochemical cell) (paragraph [0008], [0016]) comprising:
an anode comprising a lithium metal (paragraph [0004]);
an interphase region (i.e. interfacial layer) (paragraph [0052]) comprising an alloy of Li and an element M) (i.e., lithiated metal alloy) (paragraph [0069]);
a solid-state electrolyte (paragraph [0052], [0174]); and 
a cathode (paragraph [0016]).
Further, Skotheim teaches the interphase region having a thickness of 5 to 5000 nanometers (paragraphs [0052]-[0053]). Skotheim teaches the thickness is dependent on the thickness of the layer required to provide the desired beneficial effect of the layer (i.e., prevention of dendrite - paragraph [0005]) while maintaining properties needed for cell construction such as flexibility and low interfacial resistance (paragraph [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interphase region of Nazar to have a thickness of 5-5000 nanometer as taught by Skotheim in order to provide the desired beneficial effect of 
It is noted that Skotheim differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Skotheim overlap the instant claimed mass% and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).      

Response to Arguments
Applicant’s argument filed on 02/01/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Liao. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luo et al. (NPL, 20175).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liao et al., Developing a “Water-Defendable” and “Dendrite-Free” Lithium-Metal Anode Using a Simple and Promising GeCl4 Pretreatment Method, Advanced Materials, 2018, 30, 1705711, pages 1-8.
        2 Liao et al., Developing a “Water-Defendable” and “Dendrite-Free” Lithium-Metal Anode Using a Simple and Promising GeCl4 Pretreatment Method, Advanced Materials, 2018, 30, 1705711, pages 1-8.
        3 Liao et al., Developing a “Water-Defendable” and “Dendrite-Free” Lithium-Metal Anode Using a Simple and Promising GeCl4 Pretreatment Method, Advanced Materials, 2018, 30, 1705711, pages 1-8.
        4 Liao et al., Developing a “Water-Defendable” and “Dendrite-Free” Lithium-Metal Anode Using a Simple and Promising GeCl4 Pretreatment Method, Advanced Materials, 2018, 30, 1705711, pages 1-8.
        5 Luo et al., Reducing Interfacial Resistance between Garnet-Structured Solid-State Electrolyte and Li Metal Anode by a Germanium Layer, Advanced Materials, 2017, 29, 1606042, pages 1-7.